DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following:  
In paragraph [0048], reference no. “102” should be “105” to agree with the drawings and the rest of the description.
In paragraph [0059], last line, “160” should be “130”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the fluid”  (claim 1); “the operational position” (claim 5).
Claim 4, claiming that the valve moves…in response to the hollow interior not being in contact with a fluid is unclear and seems to mis-describe the invention since the term “fluid” includes both gases and liquids and the interior is always filled with a fluid (even if its only air).  Did Applicant intend to claim “liquid” or “water” as the fluid in claims 1 and 4?  
The balance of the listed claims are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. (U.S. 10,088,398), hereinafter “Clark”.

    PNG
    media_image1.png
    411
    311
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    403
    293
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    332
    263
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    46
    309
    media_image4.png
    Greyscale

As for claim 1, Clark teaches a method of operating a fluid purification device (col. 1, line 66) comprising the steps of biasing a relief valve 30 into a non-operational position (figure 4), the relief valve providing a fluid path between the hollow interior of a tank and an exterior of the device; closing the relief valve in response to the tank being filled with the fluid (see figure 5 and claim 10); pressurizing the hollow interior during operation (claim 10, lines 20-21); and de-pressurizing the hollow interior and unlocking a cover in response to moving the relief valve to a released position (claim 10, lines 25-29).

As for claim 2, closing he relief valve includes applying a pressure (via orifice 33) to the cup portion of the valve (the portion including the seal 31).

As for claim 3, movement of the interlock mechanism 20 results in simultaneously de-pressurizing the hollow interior and unlocking of the cover.

As for claim 4, when the valve is unlocked (figure 4), it moves to the non-operational position under influence of the spring 34 when the hollow interior is not in contact with a pressurized fluid.

As for claim 5, in the operational position, a first seal 31 seals the relief valve (figure 5).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 is rejected under 35 U.S.C. 103 as being unpatentable over Clark.  As for claim 7, Clark teaches that opening of his relief valve (e.g. during over-pressurization) is determined by the force of the biasing member being overcome by the pressure acting on the pressurization area (the surface area) of the seal 31 of the relief valve (col. 5, lines 25+).  For this reason, the ratio of the surface area of the relief valve to the biasing force in a result-effective variable that would have been obvious depending upon the fluid and purification process occurring in the device that would determine at what point over-pressurization is considered to have occurred.  As for claim 6, having a second seal to seal the relief valve in a non-operational position (when the interior has been de-pressurized) would have been obvious to prevent contaminants from entering the vent from the outside and contaminating the samples to be processed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. TERRY K CECIL whose telephone number is (571)272-1138.  The examiner can normally be reached on Normally 7:30-4:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778